DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 16, 19, and 24-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In the exhaust gas treatment assembly unit of claim 1, the inclusion of:
“a plurality of locking fixing elements held at the inner housing in both axial directions along the inner housing longitudinal axis, and following one another in a circumferential direction about the inner housing longitudinal axis, each locking fixing element having at least one radially outwards prestressed locking meshing portion” and “each one of the locking fixing elements comprises a holding area holding the locking fixing element at the inner housing in both axial directions along the housing longitudinal axis, each one of the locking meshing portions of each one of the locking fixing elements projecting radially outwards with respect to eh holding area” in combination with the other limitations of the claim was not found.

In the internal combustion engine of claim 30, the inclusion of:
“a plurality of single piece locking fixing elements, each of the plurality of fixing elements comprising: a holding area holding the locking fixing element at the inner housing in both axial directions along the housing longitudinal axis” and “at least one of the two spaced apart holding sections comprising a holding element provided by an end section of the locking fixing element” in combination with the other limitations of the claim was not found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746